Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 2, 18 and 27-29 cancelled.
Claims 1, 3-17 and 19-26 are allowable.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-17, 24 and 26, directed to a different species of the invention, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement on claims 6-17, 24 and 26 as set forth in the Office action mailed on 02/27/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
Reasons for Allowance
Claims 1, 3-17 and 19-26 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Hammerschmidt (US. Pub. 2016/0308266) in view of Hanein et al. (US. Pub. 2011/0121258).
Applicant’s arguments filed November 18, 2021, with respect to claims 1, 3-17 and 19-26, have been fully considered and are persuasive.
Accordingly, claims 1 and 26 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of a semiconductor device comprising “a semiconductor chip; and an embedded antenna formed within a Redistribution Layer (RDL) coupled to the semiconductor chip, wherein the RDL is configured to transport a Radio Frequency (RF) signal between the semiconductor chip and the embedded antenna; and a plastic waveguide attached to the IC package and configured to transport the RF signal between the embedded antenna and outside of the IC package…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 3-17 and 19-25 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883